Pasco County BERS 8:21-cv-00555-SDM-CPT Document 20-Sareds! Ay WAL Pitlaibrida GAG ob app Esa Reahttdn xhtml?qu...

ary
ae)
Cee ae
acd om

a
PS

Nikki Alvarez-Sowles, Esq.
Pasco County Clerk & Comptroller

es
on
Es

ie]

ea

aire nti
Poneto

 

New Search Expand All

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number | Filed Date | Case Type Status Contested
512016CF006152CFAXWS
[2048CFo0s1s2CcrAXWS] 09/16/2016 Felony 22-D RECLOSED NO
Charge Seq # | Description Date Phase | Trial
1 BATTERY-TOUGH OR STRIKE : 09/01/2018 Court:Adjudicated Guilty No Trial
RESIST OFFIGER-OBSTRUGT . : .
2 WITHOUT VIOLENCE ; 5B 03/01/2018 Court:Adjudicated Guilty No Trial
OBSTRUCT CRIMINAL INVEST-
3 FALSE INFORMATION TO LEO 03/01/2018 CourtAdjudicated Guilty No Trial
RE MISSING
(yy Gee
Party Name Party Type | Attorney Bar ID
GAMPBELL, KIMBERLY ANN JUDGE
CAMPBELL, KIMBERLY ANN JUDGE AT DISPOSITION
COAST TO COAST BONDSMAN
ABAIL BONDS SPRING HIL = Search
This Party — ALSO KNOWN AS
SPITZNAGEL, CHERYL OTHER
ANDRINGA, SCOTT INVESTIGATOR
BROWN, BARRYLG Search This Partly ALSO KNOWN AS
ULRICH, BETTY Search This Party ALSO KNOWN AS
ULRICH, ROBERT Search This Party ALSO KNOWN AS
A BAIL BOND, Search This Party ALSO KNOWN AS
| Dockets [|
Page :1 (J Gos}
Image | Doc # Action Bate Description | Pages
ar 04/08/2021 Affidavit To Reinstate Drivers License 1
86 04/09/2021 Payment Plan $712.84 DUE BY 07/09/24 2
ay 85 02/04/2021 Notice of Fines and/or Court Costs Due 1
&3 121412018 Order PLEA/DISPO ON VOP CG 2
i a4 121312018 CC Judgment Costs 1
82 12/13/2018 Judgment For Fines Costs And Fees 50.00 1
ra) a 12/13/2018 Sentence ORDER B
&0 12/03/2018 Court Event Form 4
79 12/03/2018 Case Status set to RECLOSED
78 121002018 Plea Form 4

 

 

 

 

 

Judge Assiqnment History |

asi

 

 

Court Events

 

Sentences

 

 

 

 

  

Financial Summary

 

 

 

 

| Reopen History

  

 

** Pursuant to Florida Sla(utcs and Florida Rules of Court Procedure, records that have been designated as expunged, sealed or confidential may not be available through this service, For additional information on specific records please
contact the Clerk of Court,

lofl 4/22/2021, 11:01 AM
Case 8:21-cv-00555-SDM-CPT Document 20-3 Filed 04/22/21 Page 2 of 5 PagelD 132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
    

 

 

 

 
 

 

  

    

 

   

 

 

 

     

 

 

P ASCO COUNTY COMPLAINT AFFIDAVIT (K] PSO FLO 510000 [J NPR PD FLO 810200 [2] PR PD FLO 610400
F] pc PD FLO 510100 (1) ZPD FLO s10300 (0 FHP FLO 279000
"Fotre numer FELONY oa.on. [oh "ig ‘BEC. TWP. ANG. TAGENGVAEPORT RUIABER
“a if | «mao 2ND 18-037459
CHEEK 1. FELONY a Muep, Ld 6, ORDHANCE TP. {Je craw, AGERGY ARTSY NUNAGER
y ee Clataarscreou f°] aman. rareo! | a omer 6. PROBABLE GAUSE Bilas ADULT CJ JUVENILE
HOTICE TO APPEAR |") MANDATORY APPEARANCE OAPIAS REVIEWED BY ASgINTANT STATE ATTORORTE
eee Seve NON MANDATORY APPEARASIOE LJ swowe nas Grivoue [| warrant JUV, PICKUP .
TOGATGN OF ARREST ONGUUDE WAKE OF RUSINEDS) ~— LOCATION OF OFEEHEE [BURINGRS NAME, ADORERS) *
5 SAME (3229 PRIMROSE DR, HOLIDAY, FL 34601
scrae CTE WEAPDH SGOT WEAR "EP.S.5. Notified ¥Y IN
09/10/2018 Ch [Rive NOT APPLICABLE Civov, Dleidery Cl Handicap _
TARY 4 DGG NUMBER eo Domestic Related C1Y BIN
Po +P. MIDDLE} ~ Convidted Senses
HEILMAN, TAMMY LYNNE ee roaer/Otender CY ODN
“ANS COE BEX AGE HEtGHT WEIGHT EYE COLOR
vie mae i [eect W | F 974 44 §’09" | 180 BROWN BROWN wn _| MED MED ad
aaa TTS are.
ee OOHOL PE LUENCE 18
- DRUG FLUENCE
PHYSICAL ADDRESS (GUNEET RAPT 4) (STATE) =P PHONE RODE
3229 PRIMROSE DR, HOLIDAY, FL s4ent (727} 412-4438 Z GURY _4,0UT OF STATE
Li) /FaRRee OORESS GaTTIRET A APT af Grate) a PRONE FOORECS SCOURGE —
BUSINESS ADORESS (HALE A STREET] a eT Ae) ie Trion | SccUPATION
UNEMPLOYED (727) 643-1560
BOGE SECURITY HUMBER IRE NUMBER FLAC OF HIRT Sree
FL us us
P") CO-OBFENDANT NAIAE (LAST, FIRST, MIQULE] RAGE Sl |ORTE OF STH eit] ARRESTED 3.FELONY [cane
my AP LARGE «MDEMEANOR
Lenten rm ts BUEN
GO.DEFENDANT NAME {LAST. FIRGT, MIDDLE) FACE BEX DATE OF BIRTH ‘AGE 1, ARRESTED 3. FELONY ODE
3 BAT LARBE 4. MIEDEMEANOR
os 4. JUVENILE
Py raver [former Tie GF ASE DR CUSTODIAN LAGE Emet,AggLE] RESIDENTIAL PHONE
[| Lees custooaN
ADENIERS (GREET, APT NUMER 7\ BUSHTERD PHONE,
FATHPE GENPART] a ate \"** a EM co WHHe: = 2, TURNED OVERTO HRS / CYF one
DEBY AND RELEASED __DTIGARCERATED {COUNTY JAIL)
; ° , RELATIONSHIP GATE C
| fORARGE DESCRIPTION " /& FS, [Join [STATUTE VOLATION NUMBER oe
VIOLATE PROBATION OR COMMUNITY CONTROL, ORD. $48.06.1A M LY, BOS i
Sie” Reais TaaEATO OTHER PCODE a eam TIEN SoEN  EaRaprwaliar GumiaN Pests
n E 0. DE CE! Hh ©. COCANE él
P. poses ¥. Prarie E.uge ehaware N A AMPHETAMINE = -E. HEHOIN & SPM ERW 3 cAY_S.BYNTHETO N
: | CHARGE DESCRIPTION iH Fs. LJ own | STATE HOLTON NoMER Roiee COURT GAGE #
ono, INF,
Ree RE Regs RRR M ieaiiagtune borden [coor (““" Bs, GeOCANE  QLOURLUAWA Gane! SERNOHA [Cone
PL Possess T. TRAFFIC UGE GATWATE tt. iy AMPHETAMINE E. HEROIN & Bau plese 3, SYNTHETIC:
REQUEST FOR INVESTIGATIVE COSTS RECOVERY [ THE UNDERSIGNED CERTIFIED AND SWEARS THAT HE/ SHE HAS JUST AND REASONABLE GROUNDS TO BELIEVE AND DOES BELIEVE
f FSS 33 27(1 ) THAT THE ABOVE-NAMED DEFENDANT COMMITTED THE FOLLOWING VIGLATION OF LAV:
4 Culs # 4970 ON THE 18 DAY OF September 218 ost 644 Dam Meow.
# of Investigative hrs. ani
B[f of investigative bre, 41_x_26 (SPECIFICALLY INCLUDE FACTS CONSTITUTING CAUSE FOR ARREST)

 

 

through the closed screen door.

probation and she said yes.

PROBABLE CAUSE STATEMENT

 

defendant stated her son was not home.
The victim then asked if we could enter the residence.

attempt contact with the defendant ™s son,
cause for Gs: ces¢. Upon reaching the front porch, victim began speaking with defendant
The defendant slid open the upper portion of the door.

I responded to the defendant"s residence along with the victim, Cpl. Paul Reagan, in order to

in reference to active probable

The

The victim asked if the defendant was currently on

defendant was visibly upset, frowning and slamming the ton slider closed.
pushed the front deor open hard with her right hand, swinging it open directly into the victim.

The
The defendant then

x *

* Continued * * *

 

F.C. EMSTS FOR CHARGEIS)

JU0GE'S BIGNATURE | DATE

 

 

NOTICE

1 AGREE 70 APPEAR AT THE TIME AND PLACE DESIGNATED WHEN | AM NOTIFIED TO ANSWER THE OFFENSE CHARGED OR TO PAY THE FINE SUBSCRIBED. IUNDERSTAND THAT SHOULD | WILLFULLY PAIL TO
APPEAR BEFORE THE COURT AS REQUIRED ONCE | AM NOTIFIED, THAT I MAY BE MELD IN CONTEMPT OF COURT AND A WARRANT FOR MY ARREST SHALL BE ISSUED, IF SITED FORA CIVIL INFRACTION, | AGREE

 

TO APPEAR GEFORE THE COUNTY COURT OR COMPLY WITH THE (REQUIREMENTS FOR PAYING THE FINE AND MEETING ANY OTHER SPECIFIED CONDITIONS AS INDIGATED ON THE BACK SIDE OF THIS APPIDAVIT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IONATURE OF DEFENDANT f JUVENILE: AND PARENT GA GUSTODIAN. DATE
riya Tie. Fon GIHER AGENCY VERIFED BY BAGH THUS ‘bare VigTM NOTIFIED BOND CHARGE # BOND OHRAUE ©
WARN ves(] vol] 7
BMD TIPE  S.SURETY © & CERT, Te me
alah HOE Con SY APPEARANCE lg 1.ROR. rey a. OTHER :
E71 bShior toe out. AzABOn ncAaH BOND
E UNDER PENALTIES OF FERJURY, | DECLARE THAT | HAVE READ THE RETURNABLE GOURTDATE RETURNABLE COUaT Tae Elam.
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, Cem
| TOTHESEST oO: AND BELIEF, {a gy manana
= 10] RELEASE DATE RELEASE TIME Dan
2 & A Pas. |
F. Cfo RELEASING DFPKER PAGE PAGE|
WANE (PRINTED) CHS # 4 | oF 2

 

 

PRO SON72E (Rov. 1/11}

CLERK OF COURT
Case 8:21-cv-00555-SDM-CPT Document 20-3 Filed 04/22/21 Page 3 of 5 PagelD 133

. Pasco Sheriff's Office

COMPLAINT AFFIDAVIT CONTINUATION SHEET

PAGE__2 oof 2

     

 

 

 

HEILMAN TAMMY LYNNE ~ : |ie-037459
erarearnereneTG -

 

 

 

ey Ci CVI, | STATUTE VIOLATION NUMOER ' COURT GABE #
Clon. ~
qclvay’ fret RSMUGSLe KpISPENSE! RL CTURE 2, OTHER [CODE ‘AMOUNT B.BARDITURATE HHALLUCINOGEN P. Py UA EE INKN OAV
LIA bau 1, DELIVER BSTROUTE — -PROTHICE/ es, &. Conalne MMABLUARA EQUIPMENT pone Henne
P.Pississ = T.TRAFFIO | £,LISE CULTIVATE AANPHETAMINE © HERGIN Q.OPMIMIDERY = 6, BANTHETIO

bens :
CHARGE DESGHIPTION Fé. Ly ow | SFATUTe viQLAviON NUMMER
WF,

 

 

 

   
 

 

 

Ee * TERETE Waa
L |, OBA MARLIUANA i
ALANPHETAMINE  E-HEROIN O.ORUKITERIY §. SYNTHETIC

 
  

ATTY
NIA . BUY
PPOSSESS = =6TLTRARIC OE.

Victim was standing directly in front of the door. Victim was atruck in the chest forcefully
enough that the screen door bounced off and victim took one step back to maintain his balance,
I then grabbed the defendant*s right hand to detain her. I gave her verbal commands to step
the rest of the way outside and to hand the child she was holding with her left arm over to her
other gon. She refused to do so for a couple of minutes and argued with deputies. She was
then arrested for battery om a law enforcement officer, Defendant is currently on misdemeanor
probation in reference to Pasco cage 1606152: simple battery, resisting an officer without

violence, and giving lew enforcement a falee name. Defendant was alse arrested for violation of
probation.

#, BELL. RSIAIGOLE  R.DIEPERDE! NL MANUPAGTORE ZOTHER [CODE AOL
D. DELIVER DSTRIEUTE = PROGICE!
rr) CULTIVATE

 

 

NARRATIVE / CONTINUATION

* * * End * « &

 

UNDER PENALTIES OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, TO THE BEST OF MY
E KNOWLEDGE AND BELIEF,

x

§ 7

5 Tokers. S70

BAME IPRIRITED) Sige,

 

 

 

 

 

 

CLERK OF COURT
PSO 3-0035E (Rev. 40/11)
Case 8:21-cv-00555-SDM-CPT Document 20-3

Supervised Population Information Detail

  

Poateyitet Loin tte
Pavkwuet jot

 

Filed 04/22/21

Page 4 of 5 PagelD 134

Page 2 of 4

 

 

     

DC Number: R99274
Name: HEILMAN, TAMMY LYNNE
Race: WHITE
Sex: FEMALE
Birth Date: hs:
Supervision Begin Date: 03/01/2018
Current Location: CLEARWATER
Current Status: ACTIVE
Supervision Type: PROBATION MISDEMEANOR
Scheduled Termination Date: 02/28/2019
|  VINELIAK |
Srey are
fs oe |

Current Verified PERMANENT Address:
3229 PRIMROSE DR

HOLIDAY, FL 34691

Aliases:

TAMMY HEILMAN, TAMMY LYNNE HELLMAN

Note: The offense descriptions are truncated and do not necessarily reflect the crime for which the offender is on
supervision. Please refer to the court documents or the Florida Statutes for further information or definition.

Current Community Supervision History:

 

ffense ffense tence ountye™” mmunity Supervision
Date Date a
09/16/2016 _|SIMPLEBATTERY-MISD —_|o3/o1/2018 [PASCO h6o6152 fy oM oD
SS1ST,LEO/NO VIOL.-
09/16/2016 fees / 03/01/2018 asco n606152 bY om oD

GIVE LEO FALSE NAME-
IMisD 03/01/2018 Pasco

 

 

 

 

 

1606152 TY oM oD

 

09/16/2016

 

 

 

 

 

http:/Avww.dc. state. fl.us/offenderSearch/detail.aspx?Page=Detail&DCNumber=R93274&...  O/IR/00R
Case 8:21-cv-00555-SDM-CPT Document 20-3 Filed 04/22/21 Page 5 of 5 PagelD 135

Supervised Population Information Detail Page 3 of 4

+

Return to List |

Next | Last

 

 

First | Previous

New Search

 

 

Record: 1 of 1

The Florida Department of Corrections updates this information regularly, to ensure that it is complete and
accurate, however this information can change quickly. Therefore, the information on this site may not reflect
the true current location, status, scheduled termination date, or other information regarding an offender.

’ This database contains public reeord information on felony offenders sentenced to the Department of
Corrections, This information includes offenders sentenced or released to state supervision or offenders received
for supervision from another sate as the result of an Interstate Compact transfer. Information contained herein
includes current supervision offenses. Offense types include related crimes such as attempts, conspiracies and
solicitations to commit crimes. Information on offenders sentenced to county jail, county probation, or any other
form of supervision is not contained. The information is derived from court records provided to the Department
of Corrections and is made available as a public service to interested citizens. The Department of Corrections
makes no guarantee as to the accuracy or completeness of the information contained herein. Any person who
believes information provided is not accurate may contact the Department of Corrections.

For questions and comments, you may contact the Department of Corrections, Bureau of Probation and Parole
Field Services, at CLEARWATER Circuit Office. This information is made available to the public and law

enforcement in the interest of public safety.
Search Criteria: Last Name: HEILMAN First Name: TAMMY Search Aliases: YES Offense Category: Supervision
Type: ALL Supervision Status: ALL County of Supervision: ALL Current Location: ALL

Current Status Definitions: Active - offender is being actively supervised by the probation officer in the
community. Active Suspense - offender is temporarily unavailable for direct supervision during the
supervision term, due to being in custody in jail or another facility, but is still being monitored by a probation
officer for release, arrest, etc. Absconder - offender absconds from supervision (his/her whereabouts are
unknown and the offender is not available for supervision) and warrant is issued for violation,

Return to Corrections Offender Information Network

About Us

As Florida's largest state
agency, and the third
largest prison system in
the country, FDC
employs 24,000
members, incarcerates
approximately 96,000
inmates and supervises
nearly 166,000 offenders

httn:/Aarans de ctate ft nel/nffandarGearch /detail aenv ?DanaeDatall BTW Ren hare 0274 Be ofeAATo
